Name: 89/304/EEC: Commission Decision of 20 April 1989 on improving the efficiency of agricultural structures in the Netherlands pursuant to Council Regulation (EEC) No 797/85 (only the Dutch text is authentic) (89/304/EEC)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-05-03

 Avis juridique important|31989D030489/304/EEC: Commission Decision of 20 April 1989 on improving the efficiency of agricultural structures in the Netherlands pursuant to Council Regulation (EEC) No 797/85 (only the Dutch text is authentic) (89/304/EEC) Official Journal L 122 , 03/05/1989 P. 0030 - 0030*****COMMISSION DECISION of 20 April 1989 on improving the efficiency of agricultural structures in the Netherlands pursuant to Council Regulation (EEC) No 797/85 (Only the Dutch text is authentic) (89/304/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas on 6 January 1989 the Netherlands Government forwarded the following provisions pursuant to Article 24 (4) of Regulation (EEC) No 797/85: Decision No 389 of 8 November 1988 of the governing board of the foundation managing the agricultural development and reorganization fund fixing the reference income for 1988 and the interest charge on capital for calculating the labour income pursuant to Article 2 (2) of that Regulation; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 In view of the provisions forwarded, the measures adopted in the Netherlands pursuant to Regulation (EEC) No 797/85 continue to satisfy the conditions for a Community financial contribution to the common measure provided for in Article 1 of that Regulation. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 20 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.